PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
MILLER et al.
Application No. 15/031,736
Filed: 23 Apr 2016
For: REDUCTION-TRIGGERED ANTIBACTERIAL SIDEROMYCINS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed on March 11, 2021, to revive the above-identified application. 

The petition is GRANTED. 

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed on August 6, 2020, which set a period for reply of three months.  Accordingly, the application became abandoned on November 9, 2020.  A Notice of Abandonment was mailed on November 30, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $500.00; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.   

A Notice to File Corrected Application Papers (Notice) was mailed on September 21, 2020, giving the Applicant two (2) months, until November 21, 2020, to correct the drawings.  This Notice stated that the Figure 12 drawing filed on April 23, 2016, was not in compliance with 37 CFR 1.84(u)(1) due to the reason that the drawing is continued onto a second page (or more) without proper labeling.  This was addressed in the March 4, 2021, petition dismissal.  The Applicant has submitted replacement drawing sheets for figure 12 with the renewed petition that are in compliance with 37 CFR 1.84(u)(1).  As such, the replacement drawings for Figure 12 have been accepted and this Notice has been satisfied as well.  



This application is being referred to the Office of Data Management for further processing into a patent.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET